Exhibit 10.2

 

 

Mast Therapeutics, Inc. 2015 Omnibus Incentive Plan

 

Non-Statutory Stock Option Grant Agreement - Director

 

THIS NON-STATUTORY STOCK OPTION GRANT AGREEMENT- Director (this “Agreement”),
effective as of [●] (the “Grant Date”), is entered into by and between Mast
Therapeutics, Inc., a Delaware corporation (the “Company”), and [●] (the
“Grantee”).

 

1.Grant of Option. The Company hereby grants to the Grantee a non-statutory
stock option (the “Option”) to purchase [●] shares of common stock of the
Company, par value $0.001 per share (the “Shares”), at the exercise price of
$[●] per Share (the “Exercise Price”).  The Option is not intended to qualify as
an incentive stock option under Section 422 of the Code pursuant to the Mast
Therapeutics, Inc. 2015 Omnibus Incentive Plan (the “Plan).  

 

2.Subject to the Plan/Administration.  This Agreement is subject to the
provisions of the Plan, and, unless the context requires otherwise, terms used
herein shall have the same meaning as in the Plan.  In the event of a conflict
between the provisions of the Plan and this Agreement, the Plan shall
control.  All questions of interpretation concerning this Agreement and the Plan
shall be determined by the Committee or its designee.  All such determinations
shall be final or conclusive, and binding upon all persons having an interest in
the Option as provided in the Plan.

 

3.Term of Option. Unless the Option terminates earlier pursuant to the
provisions of this Agreement, the Option shall expire ten years from the Grant
Date, except as provided in paragraph (d) of Section 6.

 

4.Vesting. The Option shall become vested with respect to [1/12th]/[1/36th] of
the Shares on each monthly anniversary of [●] until all of the Shares have
vested; provided, however, that the Grantee is then providing Services.

 

5.Exercise of Option

 

(a)Manner of Exercise. To the extent vested, the Option may be exercised, in
whole or in part, by delivering notice to the Company in accordance with
paragraph (g) of Section 8 in such form as the Company may require from time to
time (the “Exercise Notice”).  Such Exercise Notice shall specify the number of
Shares subject to the Option as to which the Option is being exercised, and
shall be accompanied by full payment of the Exercise Price of such Shares in a
manner permitted under the terms of Section 5.5 of the Plan, except that payment
with previously acquired Shares may only be made with the consent of the
Committee.  The Option may be exercised only in multiples of whole Shares and no
fractional Shares shall be issued.

 

(b)Issuance of Shares.  Upon exercise of the Option and payment of the Exercise
Price for the Shares as to which the Option is exercised, the Company shall
issue to the Grantee the applicable number of Shares in the form of fully paid
and non-assessable Shares.

 

(c)Capitalization Adjustments. The number of Shares subject to the Option and
the Exercise Price shall be equitably and appropriately adjusted as provided in
Section 12.2 of the Plan.

 

6.Termination of Option

 

(a)Termination of Service Other Than Due to Death or Disability. Unless the
Option has earlier terminated, the Option shall terminate in its entirety,
regardless of whether the Option is vested, three (3) years after the date the
Grantee ceases to provide Services for any reason other than the Grantee’s death
or Disability. Except as provided in paragraphs (b) and (c) of this Section, any
portion of the Option that is not vested at the time the Grantee ceases to
provide Services shall immediately terminate.

 

(b)Death. Upon the Grantee’s death, unless the Option has earlier terminated, to
the extent the Option is not fully vested the Option shall become fully vested
and exercisable.  The Grantee’s executor or personal representative, the person
to whom the Option shall have been transferred by will or the laws of descent

 

--------------------------------------------------------------------------------

and distribution, or such other permitted transferee, as the case may be, may
exercise the Option in accordance with paragraph (a) of Section 5, provided such
exercise occurs within three (3) years after the date of the Grantee’s death or
the end of the term of the Option pursuant to Section 3, whichever is earlier.

 

(c)Disability. In the event that the Grantee ceases to provide Services by
reason of Disability, unless the Option has earlier terminated (i) the Option
shall become fully vested and exercisable and (ii) the Option may be exercised,
in accordance with paragraph (a) of Section 5, provided such exercise occurs
within three (3) years after the date of Disability or the end of the term of
the Option pursuant to Section 3, whichever is earlier. For purposes of this
Agreement, “Disability” shall mean the Grantee’s becoming disabled within the
meaning of Section 22(e)(3) of the Code, or as otherwise determined by the
Committee in its discretion.  The Committee may require such proof of Disability
as the Committee in its sole and absolute discretion deems appropriate and the
Committee’s determination as to whether the Grantee has incurred a Disability
shall be final and binding on all parties concerned.

 

(d)Automatic Extension of Exercise Period.  Notwithstanding any provisions of
Section 3 or paragraphs (a), (b) or (c) of this Section to the contrary, if on
the last business day of the term of the Option under Section 3 or if following
termination of service and during any part of the time period set forth in the
applicable paragraph of this Section (i) exercise of the Option is prohibited by
applicable law or (ii) the Grantee may not purchase or sell Shares due to a
“black-out period” of a Company insider trading policy, the term of the Option
under Section 3 or the time period to exercise the Option under Section 3 or
paragraphs (a), (b) or (c) of this Section, as applicable, shall be extended
until the later of (x) thirty (30) days after the end of the applicable legal
prohibition or black-out period or (y) the end of the time period set forth in
the applicable paragraph of this Section.

 

7.Change in Control.  

 

(a)Effect on Option.  In the event of a Change in Control, the Option shall (i)
vest and become exercisable on the day prior to the date of the Change in
Control if the Grantee is then providing Services and (ii) terminate on the date
of the Change in Control.  

 

(b)Other Agreement or Plan.  The provisions of this Section (including the
definition of Cause), shall be superseded by the specific provisions, if any, of
a written service or, if applicable, employment agreement between the Grantee
and the Company, or a severance plan of the Company covering the Grantee,
including a change in control severance agreement or plan, to the extent such a
provision provides a greater benefit to the Grantee.

 

8.Miscellaneous.  

 

(a)No Rights of Stockholder. The Grantee shall not have any of the rights of a
stockholder with respect to the Shares subject to this Option until such Shares
have been issued upon the due exercise of the Option.

 

(b)No Registration Rights; No Right to Settle in Cash.  The Company has no
obligation to register with any governmental body or organization (including,
without limitation, the U.S. Securities and Exchange Commission (“SEC”)) any of
(a) the offer or issuance of any Award (including this Option), (b) any Shares
issuable upon the exercise of this Option, or (c) the sale of any Shares issued
upon exercise of this Option, regardless of whether the Company in fact
undertakes to register any of the foregoing.  In particular, in the event that
any of (x) any offer or issuance of this Option, (y) any Shares issuable upon
exercise of this Option, or (z) the sale of any Shares issued upon exercise of
this Option are not registered with any governmental body or organization
(including, without limitation, the SEC), the Company will not under any
circumstance be required to settle its obligations, if any, under this Plan in
cash.

 

(c)Nontransferability of Option. Except to the extent and under such terms and
conditions as determined by the Committee, the Option shall be nontransferable
otherwise than by will or the laws of descent and distribution, and during the
lifetime of the Grantee, the Option may be exercised only by the Grantee or,
during the period the Grantee is under a legal disability, by the Grantee’s
guardian or legal representative.  Notwithstanding the foregoing, the Grantee
may, by delivering written notice to the Company, in a form provided by or
otherwise satisfactory to the Company, designate a third party who, in the event
of the Grantee’s death, shall thereafter be entitled to exercise the Option.

 



2

 

--------------------------------------------------------------------------------

(d)Severability.  If any provision of this Agreement shall be held unlawful or
otherwise invalid or unenforceable in whole or in part by a court of competent
jurisdiction, such provision shall (i) be deemed limited to the extent that such
court of competent jurisdiction deems it lawful, valid and/or enforceable and as
so limited shall remain in full force and effect, and (ii) not affect any other
provision of this Agreement or part thereof, each of which shall remain in full
force and effect.

 

(e)Governing Law. This Agreement shall be governed by, and interpreted in
accordance with, the laws of the State of California, other than its conflict of
laws principles.

 

(f)Headings. The headings in this Agreement are for reference purposes only and
shall not affect the meaning or interpretation of this Agreement.

 

(g)Notices. Any document relating to participation in the Plan or any notice
required or permitted hereunder shall be given in writing and shall be deemed
effectively given (except to the extent that this Agreement provides for
effectiveness only upon actual receipt of such notice) upon personal delivery,
electronic delivery at the e-mail address, if any, provided for Grantee by the
Company (or, if applicable the Affiliate for whom Grantee provides Services), or
upon deposit in the U.S. Post Office or foreign postal service, by registered or
certified mail, or with a nationally recognized overnight courier service, with
postage and fees prepaid, addressed to the other party at the address of such
party set forth or at such other address as such party may designate in writing
from time to time to the other party.  Notice by mail shall be deemed delivered
on the date on which it is postmarked.

 

Mailed notices to the Company should be addressed to:

 

Mast Therapeutics, Inc.

3611 Valley Centre Drive, Suite 500

San Diego, CA 92130

Attention:  Legal Department

 

Mailed notices to the Grantee should be addressed to the Grantee at the
Grantee’s address as it appears on the records of the Company or the Affiliate
for whom Grantee is providing Services or a successor company (or a subsidiary
or parent thereof).  The Company or the Grantee may by writing to the other
party, designate a different address for notices.

 

The Plan documents, which may include but do not necessarily include: the Plan,
this Agreement, the Plan Prospectus, and any reports of the Company provided
generally to the Company’s stockholders, may be delivered to Grantee
electronically.  In addition, if permitted by the Company, Grantee may deliver
electronically the Exercise Notice called for by paragraph (a) of Section 5 to
the Company or to such third party involved in administering the Plan as the
Company may designate from time to time.  Such means of electronic delivery may
include but do not necessarily include the delivery of a link to a Company
intranet or the internet site of a third party involved in administering the
Plan, the delivery of the document via e-mail or such other means of electronic
delivery specified by the Company.

 

Grantee acknowledges that Grantee has read this paragraph (g) of Section 8 and
consents to the electronic delivery of the Plan documents and, if permitted by
the Company, the delivery of the Exercise Notice, as described above.  Grantee
acknowledges that he or she may receive from the Company a paper copy of any
documents delivered electronically at no cost to Grantee by contacting the
Company by telephone or in writing.  Grantee further acknowledges that the
Grantee will be provided with a paper copy of any documents if the attempted
electronic delivery of such documents fails.  Similarly, Grantee understands
that Grantee must provide the Company or any designated third party
administrator with a paper copy of any documents if the attempted electronic
delivery of such documents fails.  Grantee may revoke his or her consent to the
electronic delivery of documents described above or may change the electronic
mail address to which such documents are to be delivered (if Grantee has
provided an electronic mail address) at any time by notifying the Company of
such revoked consent or revised e-mail address by telephone, postal service or
electronic mail.  Finally, Grantee understands that he or she is not required to
consent to electronic delivery of documents.

 

(h)Agreement Not a Contract.  This Agreement (and the grant of the Option) is
not an employment or service contract, and nothing in the Option shall be deemed
to create in any way whatsoever any obligation on Grantee’s part to continue as
an employee or director of or consultant to the Company or any Affiliate

3

 

--------------------------------------------------------------------------------

or a successor company (or a subsidiary or parent thereof), or of the Company or
any Affiliate or a successor company (or a subsidiary or parent thereof) to
continue Grantee’s Service as such an employee, director or consultant.

 

(i)Entire Agreement; Modification. This Agreement and the Plan contain the
entire agreement between the parties with respect to the subject matter
contained herein and may not be modified, except as provided in the Plan or in a
written document signed by each of the parties hereto, and may be rescinded only
by a written agreement signed by both parties.

 

IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
Grant Date.

 

MAST THERAPEUTICS, INC.

 

 

By:_______________________________________

 

 

__________________________________________

Grantee

 

4

 